Citation Nr: 1411476	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1977 to June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

Tinnitus was not caused by active service and did not have onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the disability rating and effective date downstream elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and personnel records, and VA treatment records, are associated with the claims file.  In February 2009, VA provided a relevant examination and obtained a relevant expert medical opinion.  The examiner considered the Veteran's relevant history as documented in the claims file as well as the Veteran's reports and supported the expert opinion with a sufficient rationale.  The examination is therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required.  

In his June 2010 substantive appeal, the Veteran requested a hearing before the Board to be held at a local VA office.  In August 2010, the RO received a statement from the Veteran indicating that he wished to withdraw that hearing request and that he wanted a hearing with an RO Decision Review Officer.  This was an effective withdrawal of the request for a hearing before the Board.  See 38 C.F.R. § 20.704(e) (2013).  In October 2011, the Veteran testified at a hearing before a Decision Review Officer.  The transcript of that hearing documents that he chose not to testimony with regard to the issue of entitlement to service connection for tinnitus.  



II.  Service Connection

The Veteran contends that he has tinnitus that began during his active service.  The Board first lists the criteria that must be met to establish service connection, then lists the relevant facts of the case, and finally explains why it denies his appeal.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA first received claims of entitlement to service connection from the Veteran in October 1996.  At that time he claimed entitlement to service connection for seven different disabilities; disabilities of the knees, weak ankles, fungus of the feet and toes, lower back pain, patchy hair loss, missing toenail, and kidney stones.  He did not mention tinnitus or ringing in the ears.  The RO denied those claims in a November 1996 rating decision.  In August 2005, the RO received the Veteran's claim of entitlement to service connection for a thyroid disorder.  The RO denied that claim in an August 2006 rating decision.  In September 2007, the RO received his claims of entitlement to service connection for a low back disability, a rash, headaches, disabilities involving his shins, a left ankle injury, and kidney stones.  In a July 2008 rating decision, the RO denied service connection for kidney stones and for disabilities of the shins, left ankle, and low back, and granted service connection for the migraine headaches and for a rash, recharacterized as urticaria.  

In December 2008, the RO received the Veteran's claim of entitlement to service connection for tinnitus and hearing loss.  

In February 17, 2009 VA provided a compensation and pension (C&P) examination for ear disease.  The examination report notes that the service treatment records reflected contradictory testing results and were void for evidence showing tinnitus.  The report documents a history provided by the Veteran as to exposure to noise during service and onset of symptoms of tinnitus, i.e., ringing in the ears.  

In that regard, the Veteran reported onset of hearing loss in approximately 1982-86 and that he experienced ringing in the ears immediately following the onset of hearing loss.  He reported that he was exposed to flight line noise on a daily basis for fifteen years and that he had to qualify on the firing range quarterly for fifteen years and was only given ear plugs.  The Veteran reported that he had been around live fire on occasions when others forgot to empty their weapons and that during a yearly exercise he used dynamite to simulate an explosion.  He reported that when he engaged in war games he used blank rounds and hearing protection was not always used.  The Veteran reported that he was taken off of the flight line after abnormal finding on a hearing examination and then was allowed to go back to work.  He reported the he had not had his hearing checked since retirement from the military in 1995.  He also reported that he notices the tinnitus more when he has migraine headaches.  The examiner, a nurse practitioner, explained that an audiology examination was pending and that the audiologist would provide the requested etiology opinion.  

The report of the February 23, 2009 audiology C&P examination documents that the audiologist reviewed the Veteran's service treatment records.  She noted that there were several normal hearing tests between1977 and 1994, including the last one in July 1994, and that there was no complaint of tinnitus in the service treatment records.  

She documented the Veteran's report that he served mainly in security duty in the Air Force, his report that he was exposed to noise while on security duty on the flight line, and his report that his tinnitus had onset in 1981 while working on the flight line.  

Following examination, the audiologist diagnosed high frequency bilateral hearing loss and subjective bilateral tinnitus.  The examiner stated that the tinnitus was as likely as not a symptom associated with the hearing loss.  She provided an expert opinion that the Veteran's tinnitus and hearing loss were not related to military noise exposure.  Her rational was that his hearing was normal during service and there was no documented complaint of tinnitus in the service treatment records.  

The RO denied service connection for hearing loss and tinnitus in a September 2009 rating decision.  The Veteran appealed the denial of service connection for tinnitus.  

In a letter received at the RO in February 2010, the Veteran reported that he worked on the flight line as a security policeman and that there was always loud jet engine noise and radio transmission.  He reported that he was provided with hearing protection but that the hearing protection did not work well around jet engines because he had to have his walkie talkie to his ear to listen for his call sign for deployment.  He also reported that he had to undergo weapons qualifications during service and that many times the ear protection allowed for passage of firing noise.  The Veteran stated that the reasons there was no record of him seeking medical attention during service for ringing in the ears was that his supervisor told him that ringing in the ears was normal and would not relieve him to go to sick call.  The Veteran also explained "if you went to sick call you were labeled, and picked on."  

He also stated as follows:

Being a young Airman and not knowing about the system I believed my flight chief.  In addition, When (sic) I went to my hearing appointments the tech would said (sic) the ringing in the ears was a temporary thing because of the flight line and as long as it did not cause any problems not big deal (sic).  It was not until after I retired and learned about what is tinnitus, then I submitted my claim.  This is the reason there is no record of me going in for ringing in my ears."  

In another letter received at the RO in February 2010, the Veteran stated that he was writing to disagree with the RO's determination and to explain why there was no evidence of tinnitus in his records.  He stated as follows:  

I am sorry to say that in 1995 when I retired there was no one explaining the disability system to us.  For example I just found out that you can get a disability rating for the scars you received in the military.  We were just told goodbye thank for your service to good training on how to receive your disability rating (sic).  The only thing I knew when I retired was I had to find a job and I could not go into GS because I had to wait 6months (sic) before applying.  Another thing is during my military time we never were told about this system we had no clue what to do or anything.  . . . In the Air Force back in the cold war era the information was not distributed as it is today.  Being in Security back then was not a field where when something hurt they let you go to the hospital.  The way it worked back then was you were told to "suck it up we do not have the man-power to relive (sic) you."  . . . The ringing in my ear started during my flight line days, and I was told that it was normal and get used to it.  You do not understand about Security if you get labeled as someone who can't cut your days are twice as hard and you get all of the crappy post in the cold and no relief.  So I am asking you to reconsider my request for the tinnitus disability.

Received with that letter in March 2010 were statements signed by ten different individuals.  The Veteran's spouse wrote that the Veteran began complaining about ringing in his ears many years ago "but was told by his flight chief to suck it up, so he did."  In other statements, "V.P.", "R.A.", "S.G.", "F.S.", "J.B.", "J.H.", "J.R.H.", and "M.M." reported that the Veteran complained of ringing in the ears since they had known him.  The longest time that any of these individuals report knowing the Veteran was three years.  "D. H." reported that the Veteran had difficulty hearing but D.H. did not mention ringing in the ears or tinnitus.  

September 2010 VA treatment notes include a remark that the Veteran reported tinnitus in the right ear.  March 2011 VA treatment notes document that the Veteran reported that he had been bothered by tinnitus in the right ear and wanted it evaluated through audiology.  An audiology consult was ordered.  In an assessment plan it is listed that he continued to have tinnitus and wanted service connection.  

In May 2011, VA received a statement dated in February 2011 and signed by "M.H." who identified himself as serving with the Veteran.  Most of the statement concerned the conditions of service as such conditions related to the Veteran's claim of entitlement to a different disability that is not on appeal to the Board.  M.H. stated that he saw the Veteran within fifty feet of aircraft.  M.H. stated that the noise level from operating aircraft was nearly unbearable and that "even though we were issued ear plugs, most often we could not use them due to being unable to hear radio calls.  I remember several occasions where I myself got 'chewed out' for missing such radio transmissions during my tours near aircraft - suffer from tinnitus to this day."  

In October 2011, the Veteran testified before a Decision Review Officer with regard to other claims that are not the subject of this appeal.  His representative explained that the testimony would not be provided with regard to the tinnitus issue because the Veteran had an appointment with VA and would wait to see the results of that appointment.  Following the DRO hearing, is a November 2011 audiology note that refers to a plan for amplification (hearing aids).  There are numerous records after that date but none mention tinnitus.  

There is a considerable amount of VA treatment records prior to when VA received his claim of entitlement to service connection for tinnitus.  Those records include clinical examination of his ears and other anatomy as well as his reports of upper respiratory symptoms.  In April 2002 he reported that for the past few days his left ear felt stopped up and that it felt as if he was talking in a barrel.  The nurse practitioner prescribed chlorpheniramine, an antihistamine.  There is no mention of tinnitus or any complaint of ringing in the ears in those records.  VA records include numerous findings of normal ears on clinical examination and several findings, in review of systems sections for his eyes and ears (for example in January 2004 and May 2005), of no history of difficulty hearing.  A November 2006 note, addressing his eyes and ears, documents that was a change in vision or hearing.  Those notes are followed with optometry notes, for example from March 2007, but no audiology notes.  During an April 2008 C&P examination with regard to migraine headaches, the Veteran reported that he had increased noise sensitivity when he has migraines.  

There is no report of tinnitus or of ringing in his ears in any treatment or medical record prior to February 2009 and no report of such from the Veteran prior to receipt of his claim in December 2008.  VA treatment records contain numerous reports of his migraine symptoms. Although those reports are detailed, for example January 2011 treatment notes document his report of headaches with a visual aura on the right visual field, and sharp pain located behind his eyes and on the top of his head, there is no mention of tinnitus or ringing in the ears.   

In a statement received in September 2013, the Veteran reported that during service he worked on the flight line and although he was issued ear plugs, it was impossible to use them and listen to his walkie talkie while the engines were running to taxi to the runway.  He reported that this was an almost daily event, six days per week for fifteen years.  He also reported as follows:  

Another aspect of my life in security was the war games training exercise.  We use blanks in our M-16's and M-60's machine guns but we did not have earplugs in while we were training.  Then there were the M-80's which were 1/4 stick of dynamite which was used to simulate in-coming rounds.  

Service treatment records are comprehensive and detailed.  There was mention of bilateral serous otitis in connection with complaints of a sore throat, cough, and general malaise, and findings of a 102 degree body temperature in January 1978.  From 1981 forward, the earliest date that the Veteran has asserted that he had ringing in the ears, service treatment records document that he sought treatment for numerous symptoms including knee pain, burning on urination, nervousness, rash, vision difficulty, swollen right eyelid, urticaria, upper back pain, lower back pain, cough, nasal congestion, sinusitis, shin pain, headache, runny nose and blocked ear, injury of his third finger, hair loss, twisted left ankle, passing of a kidney stone, tender left toe following karate practice, and diarrhea.  He did not mention tinnitus or ringing in the ears during service.  

Service treatment records document numerous instances of audiometric testing.  A January 1984 service treatment note documents the following:  "Bilateral all freq hearing loss on annual audio. Needs 15 hr noise free - ENT [check] per fso & then 40 hr noise free audio.  After above refer to Chief Env Health."  A note from three days later that the Veteran "Passed 15 hr & 40 hr noise free audio - didn't see fso for ENT.  Advised to return if problems reoccur."  There is no later mention of hearing problems.

A February 1985 entry states that there was no significant threshold shift found on annual audiogram, but that there was mild bilateral hearing loss at all frequencies.  An April 1987 report of medical examination documents a normal clinical evaluation of his ears in general and lists audiometric findings.  A March 1989 report of medical examination documents a normal general evaluation of his ears.  Audiometric findings are of record and show thresholds much lower than the April 1987 results; indicative of better hearing acuity.  See 38 C.F.R. §§ 3.385, 4.85 (2013).  There is no mention of hearing loss or tinnitus.  

The report of a July 1994 medical examination documents a normal clinical evaluation of his ears in general, and includes audiometric test results with no mention of hearing loss or tinnitus.  That report includes notes referring to a rash on his arms and upper back from 1989 to 1994, strained lower back in 1989, and defective vision corrected to 20/20.  There is no mention of tinnitus or ringing in the ears.  

Service personnel records document that the Veteran served as part of a security police squadron.  There is no mention of reassignment because of hearing problems.

After review of all relevant evidence of record, the Board concludes that any current tinnitus suffered by the Veteran did not have onset during his active service but rather is related to non-service connected hearing loss.  In this case, the Board's testimony is not that of delayed onset of tinnitus but rather that he first experienced ringing in the ears approximately a decade prior to his separation from active service; i.e. onset of current tinnitus during service.  Given this basis, the Board finds that the evidence tends to show that the Veteran is not an accurate historian in this regard and that he had no symptoms of tinnitus during service or for more than a decade following separation from service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements . . .").  

The Veteran's assertion that he had ringing in the ears during service is not credible.  Given the extent of his reports found in the service treatment records, which appear complete and are detailed, if he had symptoms of tinnitus, such as ringing in the ears, during service, he would have reported them and there would be documentation of the symptoms in his service treatment records.  His reports that he had tinnitus with onset in service and continuing to the present are not credible.  Given the extent of his reports found in post-service treatment records and his actions in seeking VA benefits between 1996 and 2005, if he experienced symptoms of tinnitus during that period there would be documentation either in the VA treatment records, which are detailed and complete, or he would have mentioned it in his communications to VA in seeking compensation benefits.  

He has provided reasons that his service treatment records contain no reports of tinnitus.  The Board finds his explanations inconsistent with the contemporaneous evidence of record.  As between finding that he had tinnitus with onset during before approximately 2007, and finding that the service and post service treatment records and his own statements prior to 2008 do not document any tinnitus because he did not have tinnitus during that period, the preponderance of the evidence shows the latter to be more likely.  

He was diligent in reporting a wide range of other symptoms during service as documented in the service treatment records and listed above.  Although he asserts that he would have been labeled in a negative manner if he had gone to sick call, and that he was not permitted to go to sick call, those assertions are inconsistent with the service treatment records which document that he was frequently seen in sick call and reported conditions, such as alopecia (baldness), a tender toe, and a cut on his finger.  Moreover, he was seen for a discrepancy in his hearing in 1984 but there is no report of ringing in the ears.  As he was at that time being seen by medical personnel for testing involving his hearing, if he had ringing in the ears it is highly likely that he would have reported it and it would have been noted.  His reasoning that he did not report tinnitus symptoms because he risked negative labeling if he went to sick call, or was not permitted to go to sick call, is inconsistent with his lack of reporting tinnitus symptoms when he was seeing medical professionals about his hearing during service and his many reports for medical treatment during service.  

Additionally, his explanation for why he did not report tinnitus symptoms during service because he served during the cold war and feared being thought less of by his fellow service personnel is inconsistent with his failure to report ringing in the ears at the time of separation from active service.  

Also considered by the Board is the other reason that he provided for not reporting tinnitus symptoms during service, essentially that he was not informed that he could receive disability benefits after separation from service.  This reason is illogical, particularly given that he reported other symptoms and conditions during service.  In short, it is not reasonable to expect that someone would only report symptoms if the individual planned to seek monetary benefits at some time in the future.  Rather, it is reasonable to expect persons to report symptoms if the symptoms exist, particularly if there is a documented history of reporting other symptoms.  It follows that if the symptoms did not exist, there would be no report of the symptoms.  

The reasons that he has offered are also inconsistent with his post service history.  Following service he filed claims for VA disability compensation benefits for some ten different conditions before he filed his claim for VA disability compensation benefits for tinnitus so he was clearly aware of the availability of VA compensation benefits for disabilities that had onset during his active service.  As listed in the facts above, the Veteran sought VA treatment for many symptoms and was seen routinely in primary care but never reported ringing in the ears.  His actions demonstrate that he knew that VA compensation benefits were potentially available, would no longer have concerns as to how service personnel would label him, would clearly know that ringing in his ears, if present, would not go away after he was no longer exposed to engine noise, as he has asserted, and was willing and able to report any symptoms that he experienced.  Furthermore, he did report other symptoms involving his ears, for example in April 2002 he referred to a stopped up left ear and that it felt as if he were talking in a barrel.  If he experienced ringing in his ears during service and up to April 2002, it is reasonable to expect there would be at least some mention of such given that he was reporting symptoms involving his ears at that time.  

Additionally, the Veteran's post-service reports of noise exposure during service are inconsistent.  Primarily he contends that he had noise exposure from aircraft because he could not wear ear protection as he would not hear radio transmissions;  and he has submitted a statement from M.H. that the noise level from operating aircraft was nearly unbearable.  His reasoning for not wearing ear protection - so that he could hear his walkie talkie - is inconsistent with high noise levels supposedly experienced.  Indeed, such unbearable noise levels would make it impossible to hear the radio whether one wore hearing protection or not.  Further, his explanations regarding weapons qualifications and war games have indices of unreliability: at different times he refers to different isolated incidents, such as simulation of explosions versus one time when his earplugs fell out when someone was discharging a firearm.  When taken together with his other reports, these reports are accorded only the most minimal probative weight.  

As to his spouse's report, the only report other than the Veteran's that he experienced tinnitus during service, her report is also afforded only the most minimal of probative weight.  In this regard, her report is too similar in wording to be considered anything other than a repetition of what the Veteran has reported in his post-service communications to VA in pursuit of compensation benefits.  The report is more in the nature of many years after service simply repeating what the Veteran has said contemporaneous to when he filed his claim than in the nature of recollection of events during or contemporaneous service.  Additionally, if her report were based on a recollection of events during or contemporaneous to service, one would expect that the Veteran would have had an additional reminder to file his claim of entitlement to service connection for tinnitus much earlier than he did, for example, in 1996 when he initially filed other claims.  

The other statements received in March 2010 are no more than repetitions of what the Veteran has reported to VA in the same time frame that the persons how provided the statements knew him.  They are therefore afforded minimal probative value beyond what he has reported to VA.  M.H.'s statement goes only to the conditions of service and M.H.'s tinnitus and the Board has already discussed the relevance and probity of that statement.

Finally, his tinnitus has been attributed by an audiologist to his diagnosed nonservice-connected hearing loss.  This is evidence of the etiology of his tinnitus and, as it is related to a nonservice-connected disability, is evidence against his claim.  

For these reasons, the Board finds that the Veteran's reports of in-service noise exposure without hearing protection and his reports of ringing in the ears prior to approximately 2007 are not credible.  The Board has considered whether a new examination that addresses whether his currently reported tinnitus is due to his active service, but given the lack of credibility just discussed and that any tinnitus that he may currently have is already attributed to his nonservice-connected hearing loss, such additional development would not be probative.  In short, the Board has sufficient evidence to determine that the Veteran is not credible with regard to his reports of noise exposure and symptoms and an additional medical opinion would be dependent on the Veteran's reports and therefore could not result in a different outcome.  

The preponderance of evidence shows that the Veteran did not have ringing of the ears or any symptom of tinnitus prior to just before he filed his claim and that his reports of unprotected noise exposure during service are not credible.  As the preponderance of evidence is against a grant of service connection for tinnitus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


